DETAILED ACTION
This Office Action is in response to an application that was filed on 10/16/2020. Claims 1-18 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Limitation " wherein the mechanical means comprise at least one spring" in claim 5 needs to be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification Objections
The disclosure is objected to because of the following inconsistencies with the drawings: 
Paragraph ¶[0026] is inconsistent with paragraphs ¶[0050-0053] and Fig. 2b, since profile 10 is not the mechanical means (or alternate mechanical means) doing the clamping.

Appropriate correction is required as well as no new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites the limitation "wherein the mechanical means comprise at least one profile", where the limitation is confusing. The specification and the Figures do not have the conducting layers and the insulating material clamped together by the mechanical means of a profile. Rather, the specification and the Figures have the conducting layers and the insulating material clamped together by the mechanical means of a bolt, and then a profile is connected to the base body by a bolt. Specifically, ¶[0022-0023_0042-0044 & 0049] and Figs. 2-2a shows three conducting layers 3a-c and four plates of insulating material 4a-d are clamped by a bolt 9 to base body 2, while ¶[0050-0052] and Figs. 2b-3 shows three conducting layers 3a-c and four plates of insulating material 4a-d are clamped by bolt 9 to form base 2, where profile 10 is then clamped to base 2 by the same bolt 9. Consequently, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by cited limitation in conjunction with the specifications and drawings. The cited limitation will be examined as "wherein at least one profile is clamped by mechanical means”.

Examiner’s Note
Applicant detailed the limitation " wherein the conducting layers and the insulating material are clamped together by mechanical means and/or a profile is connected to the base body " in independent claim 1 as optional between the LIMITATION CONDITION of “the conducting layers and the insulating material are clamped together by mechanical means” OR THE LIMITATION CONDITION “the conducting layers and the insulating material are clamped together by mechanical means and a profile is connected to the base body”. Therefore, claim 1 can be examined as “the conducting layers and the insulating material are clamped together by mechanical means” OR “the conducting layers and the insulating material are clamped together by mechanical means and a profile is connected to the base body”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowd (WO2013/166562Al and Dowd hereinafter, cited in the following: 01/15/2021 IDS; PCT International Preliminary Report on Patentability dated 10/20/2020; Chinese First Office Action dated 10/11/2021).
Regarding claim 1, Dowd discloses a laminated busbar (items 61, 62 of Figs. 8-9 and page 6 lines 11-16 & page 10 lines 8-9 shows and indicates laminated busbar 61_62 {left bus panel 61 [indicated on page 10 line 6], and right bus panel 62 [indicated on page 10 lines 6-7]}), comprising: a base body comprising conducting layers and insulating material to electrically insulate the conducting layers from each other (items 60, 25, 26, 27, 24, 28b, 28a, 29 of Figs. 8-9 and page 7 lines 31-33 & 10 lines 5-6_12-13_25 shows and indicates base body 60 {alternative connector arrangement [indicated on page 10 line 5]} comprising conducting layers 25_26_27 {"A" phase conductor 25 [indicated on page 7 lines 31-32], "B" phase conductor 26 [indicated on page 7 line 32], "C" phase conductor 27 [indicated on page 7 lines 32-33]} and insulating material 24_28b_28a_29 {capping insulating panel 24 and base insulating panel 29 [indicated on page 10 line 25], upper insulating panel 28b [indicated on page 10 line 13], and lower insulating panel 28a [indicated on page 10 line 12]}; where insulating material section 24_29 of insulating material 24_28b_28a_29 is electrically insulating conducting layers 25_26_27; and where insulating material section 28b of insulating material 24_28b_28a_29 is electrically insulating conducting layer section 25 and conducting layer section 26 of conducting layers 25_26_27 from each other; and where insulating material section 28a of insulating material 24_28b_28a_29 is electrically insulating conducting layer section 26 and conducting layer section 27 of conducting layers 25_26_27 from each other), wherein the conducting layers and the insulating material are clamped together by mechanical means or a profile is connected to the base body (items 65, 66, 67, 70, 71 of Figs. 8-9 and page 11 lines 16-18_22-23 shows and indicates where conducting layers 25_26_27 and insulating material 24_28b_28a_29 are clamped together by mechanical means 65 {clamp assembly 65 [indicated on page 11 line 16] comprised of a lower plate 67 [indicated on page 11 line 18] and upper plate 66 [indicated on page 11 line 17] fasten to alternative connector arrangement 60 by bolts 70 [indicated on page 11 line 22] and nuts 71 [indicated on page 11 line 23]} connected to base body 60).

Regarding claim 2, Dowd discloses a laminated busbar, wherein no glue or adhesive is arranged between at least one conducting layer and at least one insulating material (Figs. 8-9 and pages 7_10-11 shows and indicates where there is no glue or adhesive arranged between any of the conducting layer 25 & 26 & 27 of conducting layers 25_26_27 and any of the insulating material section 24 & 28b & 28a & 29 of insulating material 24_28b_28a_29).

Regarding claim 3, Dowd discloses a laminated busbar, wherein at least one conducting layer is connected to another conducting layer and/or to an insulating material by riveting or bolting, so that the rivets or bolts are the mechanical means (Figs. 8-9 and pages 7_10-11 shows and indicates where conducting layer 25 or 26 or 27 of conducting layers 25_26_27 is connected to another conducting layer 25 or 26 or 27 of conducting layers 25_26_27 by bolts 70 that comprises mechanical means 65; and where conducting layers 25_26_27 are connected to insulating material 24_28b_28a_29 by bolts 70 that comprises mechanical means 65).

Regarding claim 4, Dowd discloses a laminated busbar, wherein at least one insulating material is connected to another insulating material and/or to a conducting layer by riveting or bolting, so that the rivets or bolts are the mechanical means (Figs. 8-9 and pages 7_10-11 shows and indicates where one insulating material 24 or 28b or 28a or 29 of insulating material 24_28b_28a_29 is connected to another insulating material 24 or 28b or 28a or 29 of insulating material 24_28b_28a_29 by bolts 70 that comprises mechanical means 65; and where insulating material 24_28b_28a_29 are connected to conducting layers 25_26_27 by bolts 70 that comprises mechanical means 65).

Regarding claim 7, Dowd discloses a laminated busbar, wherein at least one insulating material between two conducting layers comprises a plate (Figs. 8-9 and pages 7_11 shows and indicates where insulating material section 28b of insulating material 24_28b_28a_29 between conducting layer section 25 and conducting layer section 26 of conducting layers 25_26_27 comprises plate 25_28b_26; and where insulating material section 28a of insulating material 24_28b_28a_29 between conducting layer section 26 and conducting layer section 27 of conducting layers 25_26_27 comprises plate 26_28a_27).

Regarding claim 8, Dowd discloses a laminated busbar, wherein the base body comprises a wall and is flat (Figs. 8-9 and page 10 shows and indicates where base body 60 is comprised of walls and is flat).

Claim 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowd, as detailed in the rejection of claim 1 above, as evidenced by Faber et al. (US 2012/0314340 A1 and Faber hereinafter).
Regarding claim 15, Dowd discloses a switchboard comprising laminated busbar according to claim 1 (item 10 of Fig. 1 & Figs. 2-3_8-9 and page 5 lines 27-31 & page 6 lines 11-16 & page 7 lines 3-4 shows and indicates where switchgear 10 {switchboard, as evidenced by Faber in ¶[0002]} is comprised of laminated busbar 61_62 according to the rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dowd, as detailed in the rejection of claim 1 above, in view of Megumi et al. (JP2009060757A and Megumi hereinafter).
Regarding claim 5, Dowd discloses a laminated busbar, wherein the mechanical means (Figs. 8-9 and pages 7_10-11 shows and indicates mechanical means). 
However, Dowd does not disclose wherein the mechanical means comprise at least one spring.
Megumi discloses wherein the mechanical means comprise at least one spring (items 4, 14, 15, 16, 1, 2, 3 of Fig. 1B and abstract & ¶[0016 & 0018] from the Espacenet Translation shows and indicates where mechanical means 4_14_15_16 {duct side plates 4 that are comprised of through bolts 14 with nuts 15 and washer and disc spring 16 that are clamping insulated bus bar 1 base body formed by the lamination of strip-shaped bus bars 2 and insulating coatings 3 within duct side plates 4} comprise at least one spring 16 {washer and disc spring}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the mechanical means comprise at least one spring into the structure of Dowd. One would have been motivated in the laminated busbar of Dowd and have the mechanical means be comprised of at least one spring in order to provide the laminated busbar assembly with tightening properties through washers with disc spring to lock the bolts and nuts in the mechanical means of the clamp assembly of Dowd, as indicated by Megumi in ¶[0010], in the laminated busbar of Dowd.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dowd (as evidenced by Faber), detailed in the rejection of claim 15 above, in view of NPL "Power Distribution_pages 197-305_ Feb 2018 [61 & 101-102 & 106]" (NPL "Power Distribution" hereinafter).
Regarding claim 16, Dowd discloses a switchboard comprising laminated busbar according to claim 1 (Fig. 1 & Figs. 2-3_8-9 and page 5 lines 27-31 & page 6 lines 11-16 & page 7 lines 3-4 shows and indicates where switchgear 10 is comprised of rejected laminated busbar 61_62). 
However, Dowd does not disclose wherein the switchgear comprises a low voltage switchgear.
NPL "Power Distribution" discloses wherein the switchgear comprises a low voltage switchgear (page 295 shows and indicates where the switchgear comprises a low voltage switchgear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the switchgear comprises a low voltage switchgear into the structure of Dowd. One would have been motivated in the switchgear of Dowd and have the switchgear be comprised of a low voltage switchgear in order to provide a design certificate low-voltage switchgear, as indicated by NPL "Power Distribution" on page 295, in the laminated busbar of Dowd.

Claims 1, 2, 3, 4, 7, 8, 9, 12, 13, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd, in view of Yongjun et al. (CN203787905U and Yongjun hereinafter, cited in the Chinese First Office Action dated 10/11/2021).
Regarding claim 1, Dowd discloses a laminated busbar (items 61, 62 of Figs. 8-9 and page 6 lines 11-16 & page 10 lines 8-9 shows and indicates laminated busbar 61_62 {left bus panel 61 [indicated on page 10 line 6], and right bus panel 62 [indicated on page 10 lines 6-7]}), comprising: a base body comprising conducting layers and insulating material to electrically insulate the conducting layers from each other (items 60, 25, 26, 27, 24, 28b, 28a, 29 of Figs. 8-9 and page 7 lines 31-33 & 10 lines 5-6_12-13_25 shows and indicates base body 60 {alternative connector arrangement [indicated on page 10 line 5]} comprising conducting layers 25_26_27 {"A" phase conductor 25 [indicated on page 7 lines 31-32], "B" phase conductor 26 [indicated on page 7 line 32], "C" phase conductor 27 [indicated on page 7 lines 32-33]} and insulating material 24_28b_28a_29 {capping insulating panel 24 and base insulating panel 29 [indicated on page 10 line 25], upper insulating panel 28b [indicated on page 10 line 13], and lower insulating panel 28a [indicated on page 10 line 12]}; where insulating material section 24_29 of insulating material 24_28b_28a_29 is electrically insulating conducting layers 25_26_27; and where insulating material section 28b of insulating material 24_28b_28a_29 is electrically insulating conducting layer section 25 and conducting layer section 26 of conducting layers 25_26_27 from each other; and where insulating material section 28a of insulating material 24_28b_28a_29 is electrically insulating conducting layer section 26 and conducting layer section 27 of conducting layers 25_26_27 from each other), wherein the conducting layers and the insulating material are clamped together by mechanical means or a profile is connected to the base body (items 65, 66, 67, 70, 71 of Figs. 8-9 and page 11 lines 16-18_22-23 shows and indicates where conducting layers 25_26_27 and insulating material 24_28b_28a_29 are clamped together by mechanical means 65 {clamp assembly 65 [indicated on page 11 line 16] comprised of a lower plate 67 [indicated on page 11 line 18] and upper plate 66 [indicated on page 11 line 17] fasten to alternative connector arrangement 60 by bolts 70 [indicated on page 11 line 22] and nuts 71 [indicated on page 11 line 23]} connected to base body 60).
Dowd discloses the claimed invention except wherein a profile is connected to the base body.
Yongjun discloses wherein a profile is connected to the base body (items 1, 2, 4, 6 of Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates where profiles 1_4_6 {busbar support bracket 1, busbar fixing bracket 4, and busbar fixing supporter 6}) is connected to the base body of busbar 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a profile is connected to the base body into the structure of Dowd. One would have been motivated in the laminated busbar of Dowd and have the profile be connected to the base body in order to provide a busbar fixing system for low-voltage switchgear that has a high compact structure with convenient assembly and disassembly, as indicated by Yongjun in ¶[0007], in the laminated busbar of Dowd.

Regarding claim 2, modified Dowd discloses a laminated busbar. Therefore, see the 102 rejection of claim 2 above.

Regarding claim 3, modified Dowd discloses a laminated busbar. Therefore, see the 102 rejection of claim 3 above.

Regarding claim 4, modified Dowd discloses a laminated busbar. Therefore, see the 102 rejection of claim 4 above.

Regarding claim 7, modified Dowd discloses a laminated busbar. Therefore, see the 102 rejection of claim 7 above.

Regarding claim 8, modified Dowd discloses a laminated busbar. Therefore, see the 102 rejection of claim 8 above.

Regarding claim 9, modified Dowd discloses a laminated busbar, wherein at least one profile is connected to an outer conducting layer in an electrically insulated manner or to an outer insulating material (Yongjun: items 3, 5, 7 of Figs. 8-9 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates where profile 1 of profiles 1_4_6 is connected to an outer conducting layer of busbar 2 in an electrically insulated manner by bottom comb-shaped insulating support 3; and where profile 4 of profiles 1_4_6 is connected to an outer conducting layer of busbar 2 in an electrically insulated manner by left comb-shaped insulating support 5; and where profile 6 of profiles 1_4_6 is connected to an outer conducting layer of busbar 2 in an electrically insulated manner by right comb-shaped insulating support 7).
Regarding claim 12, modified Dowd discloses an arrangement comprising laminated busbar according to claim 1; and at least one profile or several profiles (Dowd: Figs. 8-9 and pages 6-7_10-11 shows and indicates laminated busbar 61_62 according to the rejection of claim 1; Yongjun: Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates the arrangement of Figs. 1-2 is comprised of several profiles of profiles 1_4_6).

Regarding claim 13, modified Dowd discloses an arrangement, wherein at least a component of a cabinet or a switchgear is connected to at least one profile (Yongjun: Figs. 1-2 and Title & abstract & claim 1 & ¶[0018] from the Espacenet Translation shows and indicates a switchgear {fixation system of a low voltage switchgear bus} is connected to at least one profile of profiles 1_4_6).

Regarding claim 15, modified Dowd discloses a switchgear, comprising laminated busbar according to claim 1 (Dowd: Figs. 8-9 and pages 6-7_10-11 shows and indicates rejected laminated busbar 61_62 according to the rejection of claim 1; Yongjun: Figs. 1-2 and Title & abstract & claim 1 & ¶[0018] from the Espacenet Translation shows and indicates a switchgear {fixation system of a low voltage switchgear bus}).

Regarding claim 16, modified Dowd discloses a switchgear, wherein the switchgear comprises a low voltage switchgear (Yongjun: Figs. 1-2 and Title & abstract & claim 1 & ¶[0018] from the Espacenet Translation shows and indicates a switchgear that is a fixation system of a low voltage switchgear bus).

Regarding claim 17, modified Dowd discloses a switchgear, comprising: the arrangement (Yongjun: Figs. 1-2 and Title & abstract & claim 1 & ¶[0018] from the Espacenet Translation shows and indicates a switchgear {fixation system of a low voltage switchgear bus} that is comprised of the arrangement of Figs. 1-2 according to the rejection of claim 12).

Regarding claim 18, see the rejection of claim 16.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Yongjun, as detailed in the rejection of claim 1 above, and in further view of Megumi.
Regarding claim 5, modified Dowd discloses a laminated busbar. Therefore, see the 103 rejection of claim 5 based on the 102 rejection of claim 1 above.

Claims 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Yongjun, as detailed in the rejection of claim 1 above, and in further view of NPL "Power Distribution".
Regarding claim 6, modified Dowd discloses a laminated busbar, wherein mechanical means and at least one profile (Dowd: Figs. 8-9 and page 11 shows and indicates mechanical means 65; Yongjun: Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates at least one profile of profiles 1_4_6). 
However, Dowd and Yongjun do not disclose wherein at least one profile is clamped by mechanical means.
NPL "Power Distribution" discloses wherein at least one profile is clamped by mechanical means (page 255 shows and indicates where at least one profile is clamped by mechanical means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least one profile is clamped by mechanical means into the structure of modified Dowd. One would have been motivated in the laminated busbar of Dowd and have one profile is clamped by mechanical means in order to provide an attachment support for laminated busbar in a low-voltage switchgear, as indicated by NPL "Power Distribution" on page 255, in the laminated busbar of modified Dowd.

Regarding claim 10, modified Dowd discloses a laminated busbar, base body is connected to at least one profile (Dowd: Figs. 8-9 and pages 10-11 shows and indicates base body 60; Yongjun: Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates the base body of busbar 2 is connected to at least one profile from profiles 1_4_6 ). 
However, Dowd and Yongjun do not disclose wherein the base body is connected to at least one profile by riveting or bolting.
NPL "Power Distribution" discloses wherein the base body is connected to at least one profile by bolting (page 255 shows and indicates where the base body is connected to at least one profile by bolting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the base body is connected to at least one profile by bolting into the structure of modified Dowd. One would have been motivated in the laminated busbar of Dowd and have the base body be connected to at least one profile by bolting in order to provide an attachment support for laminated busbar in a low-voltage switchgear, as indicated by NPL "Power Distribution" on page 255, in the laminated busbar of modified Dowd.

Regarding claim 14, modified Dowd discloses an arrangement, wherein at least a compartment and at least one profile (Dowd: items 16, 17, 18 of Fig. 1 & Figs. 8-9 and page 7 lines 17-19 shows and indicates compartments for large outgoing switchboard element 16 {indicated in page 7 line 17}, compartments for intermediate outgoing switchboard element 17 {indicated in page 7 lines 17-18}, compartments for small outgoing switchboard element 16 {indicated in page 7 lines 18-19}; Yongjun: Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates at least one profile of profiles 1_4_6). 
However, Dowd and Yongjun do not disclose wherein at least a compartment or plate of a compartment is connected to at least one profile.
NPL "Power Distribution" discloses wherein at least a compartment is connected to at least one profile (pages 255_296-297_299-300 shows and indicates where at least a compartment is connected to at least one profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least a compartment is connected to at least one profile into the structure of modified Dowd. One would have been motivated in the laminated busbar of Dowd and have at least a compartment be connected to at least one profile in order to provide an attachment module for terminal blocks and fuse-switch disconnector modules in a low-voltage switchgear, as indicated by NPL "Power Distribution" on page 300, in the laminated busbar of modified Dowd.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Yongjun, as detailed in the rejection of claim 1 above, and in further view of Yi et al. (CN204315919U and Yi hereinafter).
Regarding claim 11, modified Dowd discloses a laminated busbar, wherein the profile (Yongjun: Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates profiles 1_4_6). 
However, Dowd and Yongjun do not disclose wherein the profile comprises a G-profile.
Yi discloses wherein the profile comprises a G-profile (item 2 of Figs. 1-2 & Figs. 5-7 and abstract & ¶[0040-0041] & claims 1-2 from the Espacenet Translation shows and indicates where the profile of main beams 2 are comprised of G-profiles, as shown in Figs. 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the profile comprises a G-profile into the structure of modified Dowd. One would have been motivated in the laminated busbar of Dowd and have the profile be comprised of a G-profile in order to provide a G section bar switchgear cabinet main frame which has good structural stability and high strength with improved aesthetics that is easy to assemble and disassemble, as indicated by Yi and in ¶[0008], in the laminated busbar of modified Dowd.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847